Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment received 09/09/2020, wherein Figures 1-77 have replaced original Figures 1-35, is hereby acknowledged, and found to be in compliance with 37 C.F.R 1.115(a)(2) as having been received after the filing date of the application but prior to examination. It is therefore considered not part of the original disclosure.  The amended claim meets the description requirement of 35 USC 112.  MPEP 608.04(b).
Restriction/Election
This application contains the following embodiments:
Embodiment 1 - Figs. 1-7 
Embodiment 2 - Figs. 8-14 
Embodiment 3 - Figs. 15-21
Embodiment 4 - Figs. 22-28 
Embodiment 5 - Figs. 29-35 
Embodiment 6 - Figs. 36-42 
Embodiment 7 - Figs. 43-49 
Embodiment 8 - Figs. 50-56
Embodiment 9 – Figs. 57-63
Embodiment 10 – Figs. 64-70
Embodiment 11 – Figs. 71-77 

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).  

The above disclosed embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1 
Group II: Embodiments 2 and 3
Group III: Embodiments 4 and 5
Group IV: Embodiments 6-11

The embodiments disclosed within each group have overall appearances that are basically the same. Furthermore, the differences between them are considered minor and patentably indistinct, or are shown to be obvious in view analogous prior art cited.  Therefore, they are considered by the Examiner to be obvious variations of one another within the group.  These embodiments thus comprise a single inventive concept and are grouped together.  However, the varying scopes of the claim and articles of manufacture shown in the designs create differences that patentably distinguish each group from the others.

Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
A telephonic election was not attempted based on the complexity of the restriction (MPEP 812.01) due to restriction requirements in related applications by the Applicant. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Ault whose telephone number is (571)272-9278. The examiner can normally be reached on Monday-Friday from 9:00am to 4:00pm EST. 
 
If attempts to reach the examiner by telephone are unsuccessful, primary examiner, Teddy Falloway, can be reached at telephone number (571)276-0207, or the examiner's supervisor, Manny Matharu, can be reached at (571)272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SA/Examiner, Art Unit 2922         

/W. A. Teddy Falloway/Primary Examiner, Art Unit 2921